 IIn the Matter of DAILY MIRROR, INC.andTILE NEWSPAPER GUILD OFNEW YORKCase No. R-467.-Decided February 17, 1938.Newspaper Industry-Investigation of Representatives:controversy concern-ing representation of employees:refusalof employerto recognize petitioningunion as representative of all itsemployees; controversyconcerning appropriateunit-Unit Appropriatefor Collective Bargaining:plant-wide;functional co-;desires of employees;prior bargaining bydepartmental unit based on incomplete organization held not conclusive in de-termination of appropriate unit ; employees paidweekly-Representatives:proofof choice:membership application cards ; comparison of pay roll with unionlist-Certification of Representatives:upon proof of majority representation.Mr. Will Maslow,for the Board.Mr. Edward G. WoodsandMr. E. D. Salinger,of New York City,for the Company.Mr. Abraham Isserman,of Newark, N. J., for the Union.Mr. Richard A. Perkins,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 3, 1937, the Newspaper Guild of New York, hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofDaily Mirror, Inc., New York City, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 24, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article. III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On November 17, 1937, the Regional Director issued a notice ofhearing, copies of which were served upon the Company, upon the362- DECISIONS AND ORDERS363Union, and upon Hearst Corporation.'On November 22, 1937, theRegional Director issued an amended notice of hearing, copies ofwhich were served upon' the same persons. Pursuant to the amendednotice, a hearing was held at New York City from December 4 toDecember 13, 1937, before Emanuel Bloch, the Trial Examiner dulydesignated by the Board.The Board, the Company, and the Unionwere represented by counsel and participated in the hearing.HearstCorporation did not appear.Full opportunity to be heard, to ex-amine and to cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.On December 8, 1937, theTrial Examiner allowed a motion by the Union to amend the petitionso as to include in the description of the bargaining unit contendedfor by the Union several classes of employees not included in the-original petition.Counsel for the Company were granted additionaltime iii which to meet the issues raised by this amendment.Duringthe course of the hearing the Trial Examiner made several rulingson other motions and on objections to the admission of evidence.The Board has reviewed the, rulings of the Trial Examiner and findsthat no prejudicial errors were committed.All the rulings are hereby:affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDaily Mirror, Inc., a New York corporation, prints and publishesThe New York Mirror, a daily and Sunday newspaper. Its principaloffices and printing plant are located in New York City. There is anauxiliary printing plant in Brooklyn.The Company maintains ad-vertising offices at Chicago, Illinois, and Detroit, Michigan.All the newsprint and ink used by the Company are obtained fromoutside the State of New 'York.About 15 per cent of the daily and50 per cent of the Sunday circulation of The Mirror is distributedoutside the State of New York. The average circulation of TheMirror for the year ending September 30, 1936, was as follows:Daily-605,691; Sunday-1,719.919.Advertising volume for the pe-riod from January 1 to November 30,1937 was in agate lines : Daily-2,847,448; Sunday-1,241,019.The Company's circulation managertestified that The Mirror is sold in all parts of the United States andCanada.The Company is wholly owned by American Newspapers, Inc., aDelaware corporation wholly owned by William Randolph Hearst,IThe petition alleged that the Company"is a unit in the Hearst chain of newspapers."Hearst Corporation,however, owns no stock in the Company.Both corporations arewholly owned by American Newspapers, Inc. 364NATIONAL LABOR RELATIONS BOARDand is part of the Hearst organization of publications and press, radio,and film services which we considered in theMatter of William Ran-dolph Hearst, Hearst Publications, Inc., Hearst Consolidated Publica-tions, Inc., Hearst Corporation, American Newspapers, Inc., and KingFeatures Syndicate, Inc.andAmerican Newspaper Guild, SeattleChapter, Case No. C=136.2At the hearing, counsel for the Companyadmitted that although the corporate structure of the Hearst organ-ization has altered somewhat since the date of that decision, thedescription there given may be taken as correct so far as the instantcase is concerned.The Company concedes the jurisdiction of theBoard.For administrative purposes the Company has assigned its em-ployees to five departments, viz : editorial, advertising, circulation,production, and business.II.THE ORGANIZATION INVOLVEDThe Newspaper Guild of New York is a labor organization affil-iated with the American Newspaper Guild, which in turn is affiliatedwith the Committee for Industrial Organization.Formerly, theAmerican Newspaper Guild admitted only editorial employees ofnews publications and press services.Since June 7, 1937, when itsconstitutionwas amended, it has admitted "any person gainfullyemployed in and devoting the major part of his time to an editorial,business, circulation, promotion, or advertising department, or alliedgroups of employees, of a news publication" and certain classes ofGovernment workers and employees of press services and radio broad-casting facilities.Membership qualifications are identical for the American News-paper Guild and The Newspaper Guild of New York except thatthe jurisdiction of the latter is limited to New York City and en-virons.The Newspaper Guild of New York is organized into em-ployer units, one of which admits only employees of the Company_III.THE QUESTION CONCERNING REPRESENTATIONAt a conference with Charles B. McCabe, the Company's president,on October 25, 1937, Union representatives sought to negotiate acontract covering employees of the commercial and allied depart-ments, of the Company as well as editorial employees.McCabe re-fused to recognize the Union as the representative of any excepteditorial employees, contending that a contract already existingbetween the Company and the Union which covered editorial em-ployees committed the Union to bargain for them as a separate unit.We find that a question has arisen concerning representation ofemployees of the Company.`2 N L R B 530, decided January 13, 1937 DECISIONS AND ORDERS3651V. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.V.THE APPROPRIATE UNITIn its petition the Union alleged that "all employees in the edi-torial and commercial departments of the Daily Mirror, includingin the commercial department employees engaged in advertising, cir-culation,promotion, and general business work, excluding onlyexecutives," constituted an appropriate bargaining unit.The amend-ment of December 8, 1937, added "composing room boys and otheremployees engaged in the production departments not eligible formembership in existing craft unions" to the unit contended for bythe petitioner.The evidence indicates that the Company is operating under con-tracts with the following labor organizations: International Typo-graphical Union, Paper Handlers and Straighteners Union, Interna-tional Printing Pressmen's Union, New York Stereotypers Union,New York Photo-Engravers Union, and International Brotherhood ofElectricalWorkers, for certain employees in the production depart-ment; and Mailers Union and Newspaper and Mail Delivery Union,of New York, for certain employees in the circulation department.The petitioner does not claim to represent any persons who aremembers of or are eligible to membership in any of the foregoingorganizations.The Company's position is that employees of each department con-stitute an appropriate bargaining unit, or alternatively that the em-ployees of each department should vote separately to determine,whether or not they should be included in a larger unit.Further,the Company maintains that it has entered into an agreement withthe Union covering editorial employees alone and that this agreementbars the Union from now urging a more inclusive bargaining unit.-We shall first examine the nature and effect of the alleged agreement.In January' 1937, before the American Newspaper Guild extendedits jurisdiction to non-editorial employees, Union representatives andCompany officials had several conferences at which the matter of a.contract covering editorial employees of the Company was discussed.Union representatives submitted in memorandum form a series of'demands which they wished to have incorporated in a contract. The, 366NATIONAL LABOR RELATIONS BOARDCompany countered with a document entitled "Notice to the DailyMirror News Department Employees" which included some of theUnion demands, scaled down others, and omitted still others.Thenotice recited that it embodied an agreement between the Companyand "members*of the Daily Mirror editorial staff and their repre-sentatives" but omitted any reference to the Union or any affiliatedbody and in form required the signature of only the Company. Com-pany officials and Union representatives discussed the notice at length:and the, Company altered some of the provisions of the original draft.of the notice to meet Union demands but still omitted others.TheCompany finally on January 28, 1937, posted the notice, which in itsfinal form recited that it would be in effect for a year from that date.Shortly after the notice was posted a grievance committee com-posed of Union members of the Daily Mirror unit commenced hold-ing conferences with Company officials to discuss alleged departuresfrom the terms of the notice and to interpret its provisions.These-conferences .continued until shortly before the hearing.There is no-evidence that Union representatives ever expressed acceptance of theterms of the notice.The most that can be said is that they made no-objection to provisions they regarded as favorable to the employees.We need express no opinion as to what effect, if any, an actualagreement covering only editorial employees would have on the ques-tion of what unit might be appropriate for the purposes of collectivebargaining, as we are convinced upon all the evidence that the deal-ings between the Company and the Union with respect to the notice-did not result in the formation of a contract.The promulgation ofthe notice was a unilateral act on the part of the Company. It didnot call for assent on the part of the Union and none was in factgiven.8In any event the "Notice" was to be in effect only untilJanuary 28, 1938.The advertising department of the Company solicits advertise-ments, prepares copy for the same, determines within limits the num-ber of pages of each edition, and indicates the position of the adver-tisements on each page by blocking out space on a "dummy" or samplepage.This department has to meet a "dead-line" by which all adver-tising copy must be delivered to the composing room. Included inthe advertising department are advertising solicitors, make-up men,artists, copy writers, messengers, clerks, and stenographers.The editorial department prepares or edits all the matter appearingin the newspaper other than advertisements.Reporters and corre-spondents gather news and either write news stories or furnish infor-mation to rewrite men for the preparation of news stories.Photo--Xraphs are obtained from staff photographers and from syndicates.3 SeeMatter of Lunkenheamer CompanyandSteelWorkers OrganizingCommtittee, CaseNo. R-471, 4 N.L. R. B. 1131. DECISIONS AND ORDERS367The Company receives national and foreign news, comic strips, andfeature articles from various press services.There are also featurewriters and artists in the editorial department.The editors or copydesk men edit all material, write headlines and captions and placethe various items on the pages so as to fill the space left after adver-tisements have been blocked out on the "dummy." The editorial de-partment must send all copy to the composing room before the edi-torial "dead-line," which is later than the "dead-line" for the adver-tising department. Included in the editorial department are report-ers,rewritemen, copy desk men, photographers, artists, featurewriters, messengers or "copy boys," clerks, and stenographers.The production or mechanical department prints the newspaper.This department receives copy from the advertising and editorial de-partments, casts type, and makes photoengravings. Stereotype platesare cast for each page and placed in the presses which print the news-paper.The production department includes compositors, composingroom boys, paper handlers, photoengravers, stereotypers, pressmen,electricians,machinists, and clerks.The circulation department receives newspapers from the press,room and distributes them.Newspapers for mail delivery are labeledwith subscribers' addresses and bundled in the mail room.Drivers,receive newspapers for handling by the Company's own deliverysystem and deliver them to news dealers.Representatives of the cir-culation department arrange for distribution of the newspaperthrough wholesale and retail outlets.This department includes mail-ers, addressing machine operators, drivers, city inspectors, countryroadmen, and news hustlers.The business department is in general the fiscal agent and admin-istration office for the Company's entire organization.This depart-ment prepares pay rolls and budgets and collects statistics on plantoperations for the information of the management. Included in the'business department are accountants, clerks, stenographers, and tele-phone operators.The metropolitan newspaper business is such that promptness inthe collection of news and production and distribution of newspapers.is vital."Dead-lines" for the various departments are timed so thatall operations synchronize in order that each edition may contain the:latest news possible.Each department is administratively separatebut economically dependent on the others.A shut-down in any de-partment, resulting from a labor dispute, would in all likelihoodcause a suspension of publication and would at least cripple theoperations of the other departments and eventually render the. whole:enterprise unprofitable.It was established at the hearing that various locals of the AmericanNewspaper Guild have entered into contracts with publishers (amont; '368NATIONAL LABOR RELATIONS BOARDthem some members of the Hearst organization) covering only edi-torial employees, and that some of these contracts were entered intoafter the June 1937 convention when American Newspaper Guildjurisdiction was extended.. It appears, however, that the action ofthe convention in extending membership to non-editorial employeeswas somewhat in doubt until it was finally ratified in September 1937.by a referendum among members of the American Newspaper Guild.The executive secretary of the Union testified that some of theseagreements made since the June convention resulted from negoti-ations begun prior to the convention.He also stated that the practiceof American Newspaper Guild locals, even after the June convention,is to negotiate for editorial employees alone where the locals have notyet organized a substantial number of commercial employees. IntheMatter of News Syndicate Co., Inc.,andNewspaper Guild of_New York 4we found that commercial employees of a newspaper,apart from editorial employees, constituted an appropriate unit,where the employees wished such a separate unit and a contract ex-isted between the employer and the editorial employees alone. In theinstant case, however, the employees wish the larger unit and, as wehave seen, editorial employees have no contract.The previous bar-gaining upon the basis of the editorial employees as a separate unitisnot conclusive.'The functional interdependence of the variousdepartments of the Company and the greater effectiveness of thelargerunit for collective bargainingmake the employer unitappropriate.Thus in general the employer unit, excluding employees in the-specified crafts covered by contract, is appropriate in this case. Itis necessary that the unit be strictly delimited and we shall proceed-to consider several specific classes of employees.In the production department are about 20 composing room boyswho move galleys of type about, operate proof presses, and do er-rands generally in the composing room.Functionally the compos-ing room boys are much closer to the compositors than to any other-class of employees.Composing room boys are ineligible to join thetypographical organization, however, unless they become apprentices.and undergo a long training.Very few composing room boys havebecome apprentices in the history of the Company.Further, mostmaximum age limit of 21 fixed by typographical organization rulesfor beginning apprentices, in the absence of special dispensationfrom the compositors' local.Nearly all the composing room boysa44N L.R B 1071sMatter of R. C A Communications, Inc.,andAmerican Radio Telegraphists'Associa-.tion,2 NL R. B 1109; cf.Matter of The Associated Press, a Corporation,andAmerican-Newspaper Guild, 1 NL. R B. 686. DECISIONS AND ORDERS369are members of the petitioning Union. If the typographical craftorganizations desired to bargain for them we should be disposed toexclude them from a unit composed largely of white-collar workers,but we are impelled by the consideration that no one will bargainfor these workers if the Union does not.We therefore include com-posing room boys-within the bargaining unit.The Company's pay roll includes a total of 13 machinists and ma-chinists' helpers.These men are not members of the petitioningUnion and there is no showing that they belong to' any other labororganization, save that they are omitted 'from the Company's listof production department employees not affiliated with craft labor,organizations.'It further appears. that the Union and the Com-pany have both omitted these employees in calculating the numbereligible for membership in the Union. In this unsatisfactory stateof the record we are inclined to exclude machinists and machinists'helpers from the bargaining unit under consideration.The record indicates that the Company employs in its editorialdepartment a number of space writers, who are not in regular at-tendance at the Company's offices and who are paid according tothe amount of work they do, though they may be guaranteed aminimum wage.We will include space writers, except those perma-nently located outside the metropolitan area of New York City, inthe bargaining unit.All parties agree that employees of the advertising offices in Chi-cago, Illinois, and Detroit, Michigan, should not be included in thebargaining unit.We shall accordingly exclude them.The circulation department employs a number of "country road-men" who promote circulation of the newspaper outside New YorkCity.These men seldom call at the New York City offices of theCompany but the record does not indicate that they are permanentlylocated elsewhere.They will be included in the bargaining unit.Part-time employees who are regularly employed will be includedin the bargaining unit.The Company occasionally employs for short periods a numberof persons to tabulate contest results and do similar work.We will,exclude these temporary employees.The Company and the Union stipulated that the appropriate bar-gaining unit should include only employees paid weekly and shouldexclude employees paid an hourly wage.We see no reason to departfrom this limitation desired by the parties.We find that all employees of the Company, excluding executives,persons employed at hourly wages, persons who belong or are eligibleto belong to International Typographical Union, Paper HandlersBoard Exhibit 35. 370NATIONAL LABOR RELATIONS BOARDand StraightenersUnion,InternationalPrintingPressmen'sUnion,New York StereotypersUnion, New YorkPhoto-Engravers Union,International Brotherhood of ElectricalWorkers,MailersUnion,and Newspaper and Mail DeliveryUnion ofNew York, machinistsand machinists'helpers, persons employed in advertising offices lo-cated outsidethe New YorkCity metropolitan area, temporary em-ployees, and space writers permanently located outsidethe New YorkCity metropolitan area, constitute a unit appropriate for the pur-poses of collectivebargainingand that said unit will insure to em-ployees ofthe Company the fullbenefit of their right to self-or-ganization and to collective bargaining and otherwise effectuate thepoliciesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe unit which we have found to be appropriate included 486 em-ployees on November 20, 1937.The Union introduced in evidence a.number of membership application cards, 311 of which bear names-appearing on the pay roll of the Company for November 20, 1937.The Company admitted the genuineness of some of the cards andoffered no controverting proof as to the rest, which were supported,by the oath of Union witnesses.Many of the cards are dated priorto June 1937 and are addressed to the Newspaper Office Guild ofNew York rather than to the Union. The record sufficiently showsthe merger of the Newspaper Office Guild of New York with theUnion after the June 1937 convention of the American NewspaperGuild.In addition,witnesses produced Union records indicatingthat these persons were carried on its rolls as members. Some werein arrears in dues but were retained as members.A comparisonof the Union membership applications in evidence with the list ofpersons whom we have found to be included in the appropriate unitindicates that the Union represents a majority in the appropriateunit.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining.It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining,and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Daily Mirror,Inc., New York City, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act. DECISIONS AND ORDERS3712.All employees of the Company, excluding executives, personsemployed at hourly wages, persons who belong or are eligible tobelong to International Typographical Union, Paper Handlers andStraighteners Union, International Printing Pressmen's Union, NewYork Stereotypers Union, New York Photo-Engravers Union, In-ternational Brotherhood of Electrical Workers, Mailers Union, andNewspaper and Mail Delivery Union of New York, machinists andmachinists' helpers, persons employed in advertising offices locatednoutside the New York City metropolitan area, temporary employees,and space writers located outside the New York City metropolitanarea, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.The Newspaper Guild of New York is the exclusive representa-tive of all the employees in such unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that The Newspaper Guild of New York hasbeen designated and selected by a majority of all employees of DailyMirror, Inc., New York City, excluding executives, persons employedat hourly wages, persons who belong or are eligible to belong to In-ternational Typographical Union, Paper Handlers and StraightenersUnion, International Printing Pressmen's Union, New York Stereo-typersUnion,New York Photo-Engravers Union, InternationalBrotherhood of Electrical Workers, Mailers Union, and Newspaperand Mail Delivery Union of New York, machinists and machinists'helpers, persons employed in advertising offices located outside theNew York City metropolitan area, temporary employees, and spacewriters permanently located outside the New York City metropolitanarea, as their representative for the purposes of collective "bargainingand that, pursuant to the provisions of Section 9 (a) of the Act, TheNewspaper Guild of New York is the exclusive representative ofall such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and other condi-tions of employment.